DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 and 01/18/2021 was filed after the mailing date of the Final Rejection on 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28-53are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. (US 2016/0150435 A1 provided in submitted IDS) in view of Samsung (NPL titled: “Discussion on Beam Measurement and Tracking for 5G New Radio Interface in mmWave Frequency Bands," 3GPP TSG RAN WG2 #93BIS, R2-162226, Dubrovnik, Croatia; April 11-15, 2016, 6 pages” cited in IDS submitted on 06/28/2019)still  further in view of 3GPP ("3rd Generation Partnership Project; Technical Specification .

Regarding Claim 28, Beak et al. discloses;
A method by a terminal device, comprising: 
determining a first beam reference quality value for each beam of N beams, to obtain N first beam reference quality values (Para. [0058]: “In order to select the best beam pair of the transmission beams of the BS and the reception beams of the MS in the downlink, a measurement value of a reference signal (RS) transmitted from the BS may be used”; Fig. 4, Para. [0071]-[0072]: “The MS may measure signal quality of one particular beam from the pilot signal mapped to each beam or measure signal quality of a beam group from a combination of pilot signals mapped to the beam group”; That is, 16 signal quality values (e.g. “a signal quality metric such as a carrier to interference and noise ratio (CINR), a receive signal strength indicator (RSSI), received signal code power (RSCP), reference signal received power (RSRP), and reference signal received quality (RSRQ)”) for 16 beams (4 RS symbols x 4 pilot/beam signal per RS-symbol) transmitted in each cell by a base station are obtained), wherein N is a positive integer (Fig. 3, 4, Para. [0065]: “the number of transmission beams which can be transmitted by the BS 310 is N”.  N = 16 is positive integer), and the N beams belong to one or more cells of one or more base stations in communication with the terminal device (Fig. 3, 4, Para. [0065]: BS 310 may transmit a signal while changing a direction of a transmission beam 311 through a plurality of array antennas in every cell (or sector) 301, 303, and/or 305”.  That is, N=16 transmission beams are sent in “every 
selecting P beams from the N beams based on the N first beam reference quality values (Fig. 1-3, Para. [0062]: “MS may feedback a best transmission beam selected from a plurality of transmission beams of the BS 200 based a measurement result of the transmission beam specific RS” That is, a MS in a cell, selects a, P=1, best beam out of all N transmitted beams for a cell, e.g. Cell-0 in Fig. 3, of the BS 310), wherein P is a positive integer (Para. [0062]: “selects one best pair, several top pairs” P =1 is a positive integer), and wherein each of the selected P beams belong to a serving cell of the terminal device (Fig. 3, 4 Para. [0065], [0071]-0072]: BS 310 may transmit a signal while changing a direction of a transmission beam 311 through a plurality of array antennas in every cell (or sector) 301, 303, and/or 305”; Para. [0069]: “The RS is repeatedly transmitted one or more times by using sufficient transmission power to allow all MSs existing within the service area (coverage) of the BS to receive the RS”  Hence, P selected beams are from “the service area (coverage) of the BS”); 
for each of the one or more cells, determining, based on the N first beam reference quality values, one largest value among first beam reference quality values of the respective cell (Para. [0066]: “The MS 330 may determine a transmission beam…which show a strongest [largest] measurement value among the NxM measurement values”; Para. [0072]: The measurement values in in terms of a “reference signal received power (RSRP)” value), or determining an average value of at least two largest values among first beam reference quality values of the respective cell (Fig. 1-3, 8, Para. [0105]: “The MS averages several RSRP samples to improve reliability of the RSRP estimation values”); 

sending a cell measurement result of each of the one or more cells to the network-side device (Para. [0086]: “As described above, the MS measures the signal strength (that is, signal quality) of the RS transmitted through transmission beams of the BS and detectable transmission beams of neighboring BSs and reports the measurement result to the BS”;  Para. [0107]: “The MS determines whether to report a result of the measurement by using the measurement parameters and, when it is determined that the report is needed, the MS transmits a measurement report message [cell measurement result] including signal strength according to the result of the measurement to the BS in operation 1130” where the measurement is performed for “every cell” (Fig. 3) and “neighboring BSs”)
Beak et al. does not teach:
for each of the one or more cells, determining a respective second beam reference quality value of the respective cell based on the one largest value or the average value corresponding to the respective cell; 
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, Samsung teaches;
for each of the one or more cells, determining a respective second beam reference quality value of the respective cell based on the one largest value or the average value corresponding to the respective cell (Section 2.4 Measurement Report: The average RSRP value of the P severing 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to determine a second RSRP value for another of the N transmission beams in Beak et al.’s invention as taught by Samsung where doing so would (Samsung, Introduction) aid in “supporting the beam measurements and tracking in 5G” by “a UE for various purposes (e.g., cell addition/deletion and handover).”
Beak et al. in view of Samsung does not fairly teach;
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, 3GPP teaches:
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells ((Section 5.5.5: "For the measld for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: i) set the measld to the measurement identity that triggered the measurement reporting; ii) set the measResultPCe/1 to include the quantities of the PCe/1;"; Page 361 : "MeasResults ::= SEQUENCE {measld Measld, measResultPCe/1SEQUENCE{rsrpResultRSRP-Range,rsrgResultRSRQ-Range}. measResultNeighCells CHOICE{measResultListEUTRA MeasResultListEUTRA, measResultListUTRA MeasResultListUTRA, measResultListGERAN MeasResultListGERAN, measResultsCDMA2000 MeasResultsCDMA2000,} OPTIONAL,”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the measurement report rsrpResultRSRP-Range as taught by 3GPP where doing so would allow for flexibility in transmission beam selection or reselection for cell addition/deletion and handover.
Beak et al. in view of Samsung further in view of 3GPP does not discloses;
receiving an indication from the network-side device, wherein the indication indicates a random access preamble available to the terminal device (Fig. 3, 4, Para. [0066]-[0068]: “The base station 100 may inform random access preamble classification information and transmission power of the preamble illustrated in FIGS. 3 and 4 to the terminal through system information”.  That is, the base station indicates to the terminal the available random access preamble, BG0-BG2 and CG0-CG2, to the terminal), and a time-frequency resource of the random access preamble available to the terminal device corresponds to an index of a beam (Fig. 3, 4, Para. [0066]-[0068], [0070]-[0071]: equation 2 –  generates random access preamble information indicating time, (t_id), frequency (f_id) corresponding to a beam index (beam_id)); and 
sending a selected random access preamble on a time-frequency resource corresponding to a first target beam to the network-side device (Fig. 5, Para. [0071], [0076]:  “The terminal 210 selects the preambles from one group of the beam based preamble group and the cell based preamble group and performs the random access procedure”.  That is, a selected random access preamble is sent on a target beam (beam_id) from one group of the beam on time/frequency resource (t_id, f_id ) corresponding to the target beam, (beam_id)), wherein the first target beam is a beam of the P beams that has a largest first beam reference quality value (Fig. 3-5, Para. [0074]-[0075]: “the terminal 210 measures signal quality of each beam based on the downlink reference signal of each beam transmitted from the base station 100, and determines a beam having the best signal quality as a beam to be used for communication… the terminal 210 performs a random .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the base station (e.g. BS 310/510/601) and the mobile station (e.g. 110/210-230/330)  in Beak et al. in view of Samsung further in view of 3GPP’s invention to send by the base station, an indication of a random access preamble configuration information such as time frequency and corresponding beam index to the mobile station (e.g. 110/210-230/330) where the mobile station transmits/sends a selected random access preamble on the best beam among the P beams as taught by Park et al. where doing so would (Park et al., Para. [0014]) allow for “reducing a random access preamble detection time in the communications system operating a multi-beam”. 

Regarding Claim 37, Beak et al. discloses;
A terminal device (Abstract: “A communication method and apparatus using beamforming”: Fig. 21, Para. [0157]: “a configuration of an MS”), comprising: 
a processor (Fig. 21, Para. [0158]: “the controller 2110”), configured to execute computer instruction to: 
determine a first beam reference quality value for each beam of N beams to obtain N first beam reference quality values (Para. [0058]: “In order to select the best beam pair of the transmission beams of the BS and the reception beams of the MS in the downlink, a measurement value of a reference signal (RS) transmitted from the BS may be used”; Fig. 4, Para. [0071]-[0072]: “The MS may measure signal quality of one particular beam from one or more cells of one or more base stations in communication with the terminal device (Fig. 3, 4, Para. [0065]: BS 310 may transmit a signal while changing a direction of a transmission beam 311 through a plurality of array antennas in every cell (or sector) 301, 303, and/or 305”.  That is, N=16 transmission beams are sent in “every cell (or sector) 301, 303, and/or 305” by a base station; Para. [0086]: same process is applied by the MS in order to measure “detectable transmission beams of neighboring BSs” cells); 
select P beams from the N beams based on the N first beam reference quality values(Fig. 1-3, Para. [0062]: “MS may feedback a best transmission beam selected from a plurality of transmission beams of the BS 200 based a measurement result of the transmission beam specific RS” That is, a MS in a cell, selects a, P=1, best beam out of all N transmitted beams for a cell, e.g. Cell-0 in Fig. 3, of the BS 310), wherein P is a positive integer (Para. [0062]: “selects one best pair, several top pairs” P =1 is a positive integer), and wherein each of the selected P beams belong to a serving cell of the terminal device (Fig. 3, 4 Para. [0065], [0071]-0072]: BS 310 may transmit a signal while changing a 
for each of the one or more cells, determine, based on the N first beam reference quality values, a one largest value among first beam reference quality values of the respective cell (Para. [0066]: “The MS 330 may determine a transmission beam…which show a strongest [largest] measurement value among the NxM measurement values”; Para. [0072]: The measurement values in in terms of a “reference signal received power (RSRP)” value), or determining an average value of at least two largest values among first beam reference quality values of the respective cell (Fig. 1-3, 8, Para. [0105]: “The MS averages several RSRP samples to improve reliability of the RSRP estimation values”); 
a transceiver (Fig. 21: receiver/transmitter 2120/2130), configured to:
 transmit a signal to a network side device that provides a service to the terminal device (Fig. 11-, 21: transmitter of  MS transmits “Measurement Report” to serving BS), to indicate the selected P beams (Para. [0062]: “Each MS may feedback a best transmission beam [P best beams] selected from a plurality of transmission beams of the BS 200 [N transmission beams] based a measurement result of the transmission beam specific RS…”), and to send a respective cell measurement result of each of the one or more cells to the network side device (Para. [0086]: “As described above, the MS measures the signal strength (that is, signal quality) of the RS transmitted through transmission beams of the BS and detectable transmission beams of neighboring BSs and reports the measurement signal strength according to the result of the measurement to the BS in operation 1130” where the measurement is performed for “every cell” (Fig. 3) and “neighboring BSs”).
Beak et al. does not teach:
for each of the one or more cells, determining a respective second beam reference quality value of the respective cell based on the one largest value or the average value corresponding to the respective cell; 
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, Samsung teaches;
for each of the one or more cells, determining a respective second beam reference quality value of the respective cell based on the one largest value or the average value corresponding to the respective cell (Section 2.4 Measurement Report: The average RSRP value of the P severing cell beams having an L1/L3 filtered RSRP larger than a threshold is the second beam reference quality value of the severing cell); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to determine a second RSRP value for another of the N transmission beams in Beak et al.’s invention as taught by Samsung where doing so would (Samsung, Introduction) aid in “supporting the beam measurements and tracking in 5G” by “a UE for various purposes (e.g., cell addition/deletion and handover).”

wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, 3GPP teaches:
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells ((Section 5.5.5: "For the measld for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: i) set the measld to the measurement identity that triggered the measurement reporting; ii) set the measResultPCe/1 to include the quantities of the PCe/1;"; Page 361 : "MeasResults ::= SEQUENCE {measld Measld, measResultPCe/1SEQUENCE{rsrpResultRSRP-Range,rsrgResultRSRQ-Range}. measResultNeighCells CHOICE{measResultListEUTRA MeasResultListEUTRA, measResultListUTRA MeasResultListUTRA, measResultListGERAN MeasResultListGERAN, measResultsCDMA2000 MeasResultsCDMA2000,} OPTIONAL,”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the measurement report message//MeasurementReport message in Beak et al. in view of Samsung’s invention second RSRP values/rsrpResultRSRP-Range as taught by 3GPP where doing so would allow for flexibility in transmission beam selection or reselection for cell addition/deletion and handover.
receive an indication from the network-side device, wherein the indication indicates a random access preamble available to the terminal device (Fig. 3, 4, Para. [0066]-[0068]: “The base station 100 may inform random access preamble classification information and transmission power of the preamble illustrated in FIGS. 3 and 4 to the terminal through system information”.  That is, , and a time-frequency resource of the random access preamble available to the terminal device corresponds to an index of a beam (Fig. 3, 4, Para. [0066]-[0068], [0070]-[0071]: equation 2 –  generates random access preamble information indicating time, (t_id), frequency (f_id) corresponding to a beam index (beam_id)); and 
send a selected random access preamble on a time-frequency resource corresponding to a first target beam to the network-side device (Fig. 5, Para. [0071], [0076]:  “The terminal 210 selects the preambles from one group of the beam based preamble group and the cell based preamble group and performs the random access procedure”.  That is, a selected random access preamble is sent on a target beam (beam_id) from one group of the beam on time/frequency resource (t_id, f_id ) corresponding to the target beam, (beam_id)), wherein the first target beam is a beam of the P beams that has a largest first beam reference quality value (Fig. 3-5, Para. [0074]-[0075]: “the terminal 210 measures signal quality of each beam based on the downlink reference signal of each beam transmitted from the base station 100, and determines a beam having the best signal quality as a beam to be used for communication… the terminal 210 performs a random access procedure using the determined beam”. That is, the target beam selected for sending the selected random access preamble has the largest beam reference quality value among the, at least (Fig. 4), BEAM 0-BEAM M-1 (P beams)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the base station (e.g. BS 310/510/601) and the mobile station (e.g. 110/210-230/330)  in Beak et al. in view of Samsung further in view of 3GPP’s invention to send by the base station, an indication of a random access preamble configuration information such as time frequency and corresponding beam index to the mobile 

Regarding Claim 46, Beak et al. discloses;
A non-transitory computer readable media (CRM) having a computer program comprising instructions stored thereon, the instructions being executable by a processor of a terminal device, wherein execution of the instructions causes the terminal device to (Fig. 21, Para. [0158]: the MS includes… memory 2140…stores a program code and parameters required for the operation of the controller 2110): 
determine a first beam reference quality value for each beam of N beams, to obtain N first beam reference quality values (Para. [0058]: “In order to select the best beam pair of the transmission beams of the BS and the reception beams of the MS in the downlink, a measurement value of a reference signal (RS) transmitted from the BS may be used”; Fig. 4, Para. [0071]-[0072]: “The MS may measure signal quality of one particular beam from the pilot signal mapped to each beam or measure signal quality of a beam group from a combination of pilot signals mapped to the beam group”; That is, 16 signal quality values (e.g. “a signal quality metric such as a carrier to interference and noise ratio (CINR), a receive signal strength indicator (RSSI), received signal code power (RSCP), reference signal received power (RSRP), and reference signal received quality (RSRQ)”) for 16 beams (4 RS symbols x 4 pilot/beam signal per RS-symbol) transmitted in each cell by a base station are obtained), wherein N is a positive integer (Fig. 3, 4, Para. [0065]: “the number of transmission beams which can be transmitted by the BS 310 is N”.  N = 16 is positive integer), and the N beams belong to one or more cells of one or more base stations in 
select P beams from the N beams based on the N first beam reference quality values (Fig. 1-3, Para. [0062]: “MS may feedback a best transmission beam selected from a plurality of transmission beams of the BS 200 based a measurement result of the transmission beam specific RS” That is, a MS in a cell, selects a, P=1, best beam out of all N transmitted beams for a cell, e.g. Cell-0 in Fig. 3, of the BS 310), wherein P is a positive integer (Para. [0062]: “selects one best pair, several top pairs” P =1 is a positive integer), and wherein each of the selected P beams belong to a serving cell of the terminal device (Fig. 3, 4 Para. [0065], [0071]-0072]: BS 310 may transmit a signal while changing a direction of a transmission beam 311 through a plurality of array antennas in every cell (or sector) 301, 303, and/or 305”; Para. [0069]: “The RS is repeatedly transmitted one or more times by using sufficient transmission power to allow all MSs existing within the service area (coverage) of the BS to receive the RS”  Hence, P selected beams are from “the service area (coverage) of the BS”); 
for each of the one or more cells, determining, based on the N first beam reference quality values, one largest value among first beam reference quality values of the respective cell (Para. [0066]: “The MS 330 may determine a transmission beam…which show a strongest [largest] measurement value among the NxM measurement values”; Para. [0072]: The measurement values in in terms of a “reference signal received power (RSRP)” value), or determining an average value of at least two largest values among first beam reference quality values of the respective cell 
indicate the selected P beams to a network-side device that provides a service for the terminal device (Para. [0062]: “Each MS may feedback a best transmission beam [P best beams] selected from a plurality of transmission beams of the BS 200 [N transmission beams] based a measurement result of the transmission beam specific RS…”); and 
send a cell measurement result of each of the one or more cells to the network-side device (Para. [0086]: “As described above, the MS measures the signal strength (that is, signal quality) of the RS transmitted through transmission beams of the BS and detectable transmission beams of neighboring BSs and reports the measurement result to the BS”;  Para. [0107]: “The MS determines whether to report a result of the measurement by using the measurement parameters and, when it is determined that the report is needed, the MS transmits a measurement report message [cell measurement result] including signal strength according to the result of the measurement to the BS in operation 1130” where the measurement is performed for “every cell” (Fig. 3) and “neighboring BSs”).
Beak et al. does not teach:
for each of the one or more cells, determining a respective second beam reference quality value of the respective cell based on the one largest value or the average value corresponding to the respective cell; 
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, Samsung teaches;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to determine a second RSRP value for another of the N transmission beams in Beak et al.’s invention as taught by Samsung where doing so would (Samsung, Introduction) aid in “supporting the beam measurements and tracking in 5G” by “a UE for various purposes (e.g., cell addition/deletion and handover).”
Beak et al. in view of Samsung does not fairly teach;
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells.
On the other hand, 3GPP teaches:
wherein each respective cell measurement result comprises a respective second beam reference quality value corresponding to the respective cell of the one or more cells (Section 5.5.5: "For the measld for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: i) set the measld to the measurement identity that triggered the measurement reporting; ii) set the measResultPCe/1 to include the quantities of the PCe/1;"; Page 361 : "MeasResults ::= SEQUENCE {measld Measld, measResultPCe/1SEQUENCE{rsrpResultRSRP-Range,rsrgResultRSRQ-Range}. measResultNeighCells CHOICE{measResultListEUTRA MeasResultListEUTRA, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the measurement report message//MeasurementReport message in Beak et al. in view of Samsung’s invention second RSRP values/rsrpResultRSRP-Range as taught by 3GPP where doing so would allow for flexibility in transmission beam selection or reselection for cell addition/deletion and handover.
receive an indication from the network-side device, wherein the indication indicates a random access preamble available to the terminal device (Fig. 3, 4, Para. [0066]-[0068]: “The base station 100 may inform random access preamble classification information and transmission power of the preamble illustrated in FIGS. 3 and 4 to the terminal through system information”.  That is, the base station indicates to the terminal the available random access preamble, BG0-BG2 and CG0-CG2, to the terminal), and a time-frequency resource of the random access preamble available to the terminal device corresponds to an index of a beam (Fig. 3, 4, Para. [0066]-[0068], [0070]-[0071]: equation 2 –  generates random access preamble information indicating time, (t_id), frequency (f_id) corresponding to a beam index (beam_id)); and 
send a selected random access preamble on a time-frequency resource corresponding to a first target beam to the network-side device (Fig. 5, Para. [0071], [0076]:  “The terminal 210 selects the preambles from one group of the beam based preamble group and the cell based preamble group and performs the random access procedure”.  That is, a selected random access preamble is sent on a target beam (beam_id) from one group of the beam on time/frequency resource (t_id, f_id ) corresponding to the target beam, (beam_id)), wherein the first target beam is a beam of the P beams that has a largest first beam reference quality value (Fig. 3-5, Para. [0074]-[0075]: “the .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the base station (e.g. BS 310/510/601) and the mobile station (e.g. 110/210-230/330)  in Beak et al. in view of Samsung further in view of 3GPP’s invention to send by the base station, an indication of a random access preamble configuration information such as time frequency and corresponding beam index to the mobile station (e.g. 110/210-230/330) where the mobile station transmits/sends a selected random access preamble on the best beam among the P beams as taught by Park et al. where doing so would (Park et al., Para. [0014]) allow for “reducing a random access preamble detection time in the communications system operating a multi-beam”. 

Regarding Claim 29, 38 and 47, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 28, 37 and 46 above, where Beak et al. further teaches;
wherein indicating the selected P beams, and sending the cell measurement result of each of the one or more cells, comprises: 
sending a radio resource control (RRC) layer message to the network-side device (Para. [0139]: “the MS transmits a message…for example, a radio resource control (RRC)”), wherein the 
 wherein a third beam reference quality of each of the selected P beams is greater or equal to a preset threshold (Section 2.4 Measurement Report: The average RSRP value of the P severing cell beams includes a third beam reference quality value of the severing cell when P is greater than or equal to 3), and wherein the third beam reference quality value of each of the selected P beams is determined by filtering based on the first beam reference quality value of the corresponding beam (Section 2.4 Measurement Report: The average RSRP value of the P severing cell beams having an layer 1/3 filtered RSRP larger than a threshold includes averaging the first through the third beam reference quality values of the severing cell, hence the filtering includes/is based on the first beam reference value).

Regarding Claim 30, 39 and 48, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 29, 38 and 47 above, where 3GPP further teaches;
wherein the RRC layer message further comprises the cell measurement result of each of the one or more cells (Section 5.5.5, pg. 120, 361: RRC messaging of measurement results includes “measResultPCell” to include the quantities of the PCell” and “measResuktNeighCells” to include the best neighboring cells…”).

Regarding Claim 31 and 40, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 29 and 38 above, where 3GPP further teaches;
wherein the RRC layer message further comprises the third beam reference quality values of the selected P beams (Section 5.5.5: "For the measld for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: i) set the measld to the measurement identity that triggered the measurement reporting; ii) set the measResultPCe/1 to include the quantities of the PCe/1;"; Page 361 : "MeasResults ::= SEQUENCE {measld Measld, measResultPCe/1SEQUENCE{rsrpResultRSRP-Range,rsrgResultRSRQ-Range}. measResultNeighCells CHOICE{measResultListEUTRA MeasResultListEUTRA, measResultListUTRA MeasResultListUTRA, measResultListGERAN MeasResultListGERAN, measResultsCDMA2000 MeasResultsCDMA2000,} OPTIONAL,”).  That is, the “MeasResults” indicates “rsrpResultRSRP-Range,rsrgResultRSRQ-Range” that may can include the third beam reference quality values of the selected P beams when P is at least greater than or equal to 3).

Regarding Claim 32,  41 and 50, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 29, 38 and 47,  above, where Beak et al. further teaches;
further comprising: determining, for each beam of the P beams, the respective third beam reference quality value corresponding to the respective beam of the selected P beams according to the following relation: 

wherein: 
"Qt" is a respective filtered second beam reference quality value corresponding to the respective beam obtained by the terminal device (Para. [0108]: “Fn denotes an updated filtered measurement result”),
“qt” is a respective first beam reference quality value corresponding to the respective beam, (Para. [0108]: “Mn denotes a measurement result lastly measured from a physical layer), 
"Qt-1" is a respective historical third beam reference quality value corresponding to the respective beam (Para. [0108]: “Fn-1 denotes a previously filtered measurement result”), and
“a” is a filtering coefficient (Para. [0107]: “a corresponds to 1/2.sup.(k/4), wherein k denotes a filter coefficient which may be given by the BS.”).

Regarding Claim 33 and 42, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 28 and 37, above, where Beak et al. further teaches;
for each cell to which at least one beam of the N beams belongs, determining, based on the corresponding respective cell measurement result, whether a preset measurement event is met (Table 1: “events for triggering the measurement report”; Para. [0066]: “The MS 330 may determine a transmission beam and a reception beam, which show a strongest measurement value among the NxM measurement values, as the best transmission and reception beam pair”; Para. [0097]: “The measurement report may include a measurement identity, measured quality, and a measurement result of a neighboring cell.  The measurement identity identifies the measurement 

Regarding Claim 34, 43 and 51, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 28, 37 and 46 above, where Beak et al. further teaches;
further comprising: receiving a value of M from the network-side device, M is a positive integer greater than or equal to 1 and less than or equal to N, wherein P is less than or equal to M (Fig. 4, Para. [0070]-[0071]: describes/depicts a frame structure for RS transmission that “includes four  RS symbols RS-1 to RS-4, each of the RS symbols includes four pilot signals distinguished by frequencies”. That is, the  frame structure includes 4 = M pilot signal  which is equal to N number of beams from which the MS…selects one best pair, several top pairs (P best beams) which is less than the mapped number of pilot signals M).

Regarding Claim 35, 44 and 52, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 28, 37 and 46 above, where Beak et al. further teaches;
wherein, for each of the one or more cells, determining the respective second beam reference quality value of the respective cell comprises: 


Regarding Claim 36 and 45 and 53, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 35, 44 and 52 above, where Beak et al. further teaches;
wherein the respective second beam reference quality value of the respective cell is determined according to the following relation:   
Qt = (1 - a) ∙ Qt-1 + a ∙ qt (Para. [0107]: “L3 filtering” = Equation (1): Fn = (1 - a) * Fn-1 + a * Mn)
wherein: 
"Qt" is a respective filtered second beam reference quality value corresponding to the respective cell (Para. [0108]: “Fn denotes an updated filtered measurement result”),
“qt” is a respective average value of the at least two largest first beam reference quality values corresponding to the respective cell or the respective one largest value among first beam 
"Qt-1" is a respective historical average value of the at least two largest first beam reference quality values corresponding to the respective cell or the respective one largest value among first beam reference quality values of the respective cell (Para. [0108]: “Fn-1 denotes a previously filtered measurement result”), and
“a” is a filtering coefficient (Para. [0107]: “a corresponds to 1/2.sup.(k/4), wherein k denotes a filter coefficient which may be given by the BS”).

Regarding Claim 49, Beak et al. in view of Samsung further in view of 3GPP yet further in view of Park et al. discloses all as applied to claim 47 above, where Beak et al. further teaches;
wherein the RRC layer message further comprises second beam quality values of the selected P beams (Section 5.5.5: "For the measld for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: i) set the measld to the measurement identity that triggered the measurement reporting; ii) set the measResultPCe/1 to include the quantities of the PCe/1;"; Page 361 : "MeasResults ::= SEQUENCE {measld Measld, measResultPCe/1SEQUENCE{rsrpResultRSRP-Range,rsrgResultRSRQ-Range}. measResultNeighCells CHOICE{measResultListEUTRA MeasResultListEUTRA, measResultListUTRA MeasResultListUTRA, measResultListGERAN MeasResultListGERAN, measResultsCDMA2000 MeasResultsCDMA2000,} OPTIONAL,”).  That is, the “MeasResults” indicates “rsrpResultRSRP-Range,rsrgResultRSRQ-Range” that include the second beam reference quality values of the selected P beams when P is at least greater than or equal to 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633